DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “storage unit” in claim 2, “control unit” in claims 2-3, 5 and 11 and “holding unit” in claim 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding the limitations “receiving unit” – claim 1, “display unit” claims 1, 6 and 8-10, and “transmitting unit” claim 1, the applicant has amended the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph by reciting sufficient structure to perform the claimed function and therefore these limitations are no longer being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one or more processor" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-6 and 8-11 are dependent on claim 1 and are therefore also indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hada US 2016/0165142 in view of Hattori US 2009/0304301.

Re claim 1, Hada discloses a control apparatus (smartphone 300) comprising: a receiving unit (connection unit 311) that receives a captured image obtained by capturing an image in an optical finder of an image capture device (camera 200) in a state in which AF frames (focus frames 506) are displayed on the optical finder (camera 200 and smartphone 300 connect to one another using connection units 211, 311) (figures 2,3; paragraphs 36, 46) (during remote image capture focus frames can be set by selecting a region of a live view image sent from camera 200) (figures 5, 6B-6C, 8; paragraphs 57, 79-98); a display unit (306 display of smartphone) that displays the captured image an a user interface (UI) for selecting at least one AF frame from AF frames displayed on the captured image (figures 6B,6C,8; paragraphs 79-98); and a transmitting unit (311 connection unit transmits AF instruction to digital camera 200) that transmits, to the image capture device, information for specifying the at least one AF frame selected via the US (paragraph 89); wherein the receiving unit (311), display unit (306) and the transmitting unit (311) are implemented by one or more processors (control unit 301) (figure 3; paragraphs 38-40).  However, although the Hada reference discloses all of the above limitations it fails to specifically disclose that among the AF frames, an AF frame selected via the UI is displayed together with unselected AF frames and the AF frame selected via the UI is highlighted more than the unselected AF frames.
However, Hattori discloses that it is well known in the art for an image capturing device to display autofocus frames wherein an AF frame selected is displayed together with unselected AF frames and the AF frame selected is highlighted more than an unselected AF frame (autofocus frames may be selected during image capture wherein a selected AF frame 1002 is indicated by a bold line and displayed together with unselected AF frames) (figure 10; paragraphs 9-11).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include the teaching of displaying selected AF frames together with unselected AF frames and highlighting the selected AF frames as disclosed by the Hattori reference in the control apparatus disclosed by the Hada reference.  Doing so would provide a means for easily distinguishing a selected AF frame from an unselected AF frame.

Re claim 2, Hada further discloses a storage unit (310) that stores information relating to the AF frames of the image capture device (200) (image data including live view data stored in recording medium 310 of smartphone) (figure 3; paragraphs 37-47, 79-98); and a control unit (301) that generates the UI based on information relating to the AF frames (control unit 301 obtains information of touch coordinates relating to AF frames) (paragraphs 84-89).

Re claim 4, Hada further discloses that the information relating to the AF frame includes information relating to the number and arrangement of AF frames (focus frame information indicates size, position, shape and number of frames) (paragraphs 86-87).

Re claim 5, Hada further discloses that the control unit (301) is configured to generate the UI in correspondence with the number and arrangement of AF frames displayed with the captured image (paragraphs 86-87).

Re claim 6, Hada further discloses a pointing device (touch sensitive display 306 corresponds to a pointing device), wherein the display unit (306 display of smartphone) is configured to display an icon that moves on the UI in response to an operation of the pointing device (focus frame 804 moves its location on the displayed live view image based on the user touch operation) (figures 6A,6B,8; paragraphs 82-89).

Re claim 8, Hada further discloses that the display unit (306) is configured to display the AF frame selected by the icon in a bold frame (focus frame 804 moves its location on the displayed live view image based on the user touch operation and AF frame 804 is displayed using a dark/bold box) (figures 6A,6B,8; paragraphs 82-89).

Re claim 10, Hada further discloses that the display unit (306) is configured to display the captured image and the UI in a superimposing manner (the sensitive area of the touchscreen is part of the display area and the selected AF frame area 804 is superimposed in the live view image) (figure 8; paragraphs 79-96).

Re claim 11, Hada further discloses a holding unit that holds information indicating a region, which serves as an index for the image capture device, wherein the control unit is configured to generate the UI having an AF frame whose position and size are the same as those of the AF frame displayed on the captured image, based on a difference between the region that serves as the index held in the holding unit and a region of the index displayed on the captured image (focus frame information indicates size, position, shape and number of frames and focus frame 804 moves its location on the displayed live view image based on the user touch operation) (figure 8; paragraphs 79-96).
Re claim 12, claim 12 discloses a method for operating the control apparatus including the operations that are disclosed in claim 1.  Therefore, the rejection above regarding claim 1 also applies to claim 12.

Re claim 13, claim 13 discloses a non-transitory storage medium that stores a program causing a computer to execute a method to perform the operations that are disclosed in claim 1.  Therefore, the rejection above regarding claim 1 also applies to claim 13.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hada US 2016/0165142 in view of Hattori US 2009/0304301 and further in view of Nishitani et al. US 2016/0078583.

Re claim 3, the combination of Hada and Hattori discloses all of the limitations of claim 2 above and further discloses that information including image capture parameters, battery level and number of images are sent from camera (200) to smartphone (300) (paragraph 76).  However, although the combination discloses all of the above limitations it fails to specifically disclose that information for specifying a model of an image capture device are sent to a remote device when a control unit starts communication with the image capture device.
However, Nishitani discloses that it is well known in the art for camera model information, serial number information and resolution information to be transmitted from a camera device to a remote camera control unit (404) when a camera is remotely controlled (paragraph 464).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include the teaching of transmitting camera model information to a remote camera control device as disclosed by the Nishitani reference in the control apparatus disclosed by the Hada and Hattori references.  Doing so would provide a means for remotely controlling a camera device and selectively controlling specific parameters of the camera device according to the specific camera model that is being controlled.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hada US 2016/0165142 in view of Hattori US 2009/0304301 and further in view of Akaho US 2015/0334290.

Re claim 9, the combination of the Hada and Hattori references discloses all of the limitations of claim 1 above.  However, although the combination discloses all of the above limitations it fails to specifically disclose that the display unit is configured to display the captured image and the UI side-by-side.
However, Akaho discloses that it is well known in the art for a user interface of a camera control device to include panel buttons that are displayed side by side with an image (figures 4A-4F; paragraphs 107-111).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include the teaching of displaying a captured image and a user interface side by side as disclosed by the Akaho reference in the control apparatus disclosed by the Hada and Hattori references.  Doing so would provide a means for allowing a user to view image information and easily control a user interface to adjust autofocus frames  while viewing the image information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KELLY L JERABEK/Primary Examiner, Art Unit 2699